Citation Nr: 0531824	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-00 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to exposure to herbicides or as secondary to the service-
connected prostatitis.

2.  Entitlement to service connection for Type II diabetes 
mellitus due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958 and from February 1959 to March 1979.

This appeal arose from an April 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans' Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This decision was confirmed and 
continued by a rating action issued in August 2002.  The 
veteran testified at a personal hearing before the 
undersigned sitting at the Nashville RO in November 2003.



FINDINGS OF FACT

1.  The evidence of record does not show that the veteran was 
exposed to herbicides in service.

2.  The veteran has not been shown to suffer from prostate 
cancer that is related to his period of service, to include 
exposure to herbicides, nor was it shown in service or 
present to a compensable degree within one year of his 
discharge from service, nor has it been shown to be 
etiologically related to his service-connected prostatitis.

3.  The veteran has not been shown to suffer from Type II 
diabetes mellitus which can be related to his period of 
service, to include exposure to herbicides, nor was it shown 
in service or present to a compensable degree within one year 
of his discharge from service.




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred, directly or 
presumptively, in or aggravated by service and is not 
proximately due to or the result of service-connected 
prostatitis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 
3.309(e), 3.310(a) (2005).

2.  Type II diabetes mellitus was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 
3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The veteran filed his claim for service connection in June 
2001.  On August 23, 2001, he was sent a VCAA notification 
letter.  This informed him of the evidence that was needed to 
substantiate his claims.  He was told what information and 
evidence he should obtain, as well as what information and 
evidence VA would obtain in his behalf.  This correspondence 
also informed him that he should tell VA of any evidence that 
might pertain to his claim.  He was sent a second VCAA letter 
on May 29, 2002.  In addition, the December 2002 statement of 
the case (SOC) contained the laws and regulations which 
implemented the VCAA, namely 38 C.F.R. § 3.159.  All 
treatment records referred to by the veteran were obtained by 
the RO and associated with the claims folder.  He offered his 
arguments concerning his claims at a personal hearing in 
November 2003.  In December 2004, he indicated that he no 
further evidence to offer.  Therefore, it is found that the 
veteran has been properly informed of the notification and 
assistance duties of the VCAA and its implementing 
regulation, 38 C.F.R. § 3.159.  As a consequence, the Board 
of Veterans' Appeals (Board) may proceed to the merits of the 
claims.


Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947,  and diabetes mellitus becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection due to herbicide exposure for certain 
listed diseases that become manifest to a compensable degree 
during a claimant's lifetime or within the time limits 
established in law for specific diseases. Service connection 
on a presumptive Agent Orange basis is available for Type II 
diabetes mellitus and prostate cancer under current law. 38 
U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e) (2005).

VA has received from the Defense Department a listing of 
locations outside of Vietnam where Agent Orange was used or 
tested over a number of years.  Agent Orange was used along 
the demilitarized zone (DMZ) in Korea from April 1968 to July 
1969.  Fields of fire between the front line defensive 
positions and the south barrier fence were sprayed.  The size 
of the treated area was a strip of land 151 miles long and up 
to 350 yards wide from the fence to the north of the 
"civilian control line."  Either hand spraying or hand 
distribution of pelletized herbicides were used.  Attempts 
were made to control the amount of exposure, but the effects 
were seen as far as 200 meters downwind.  

Slightly over 12,000 individuals are believed to have been 
thus exposed.  If a veteran alleges such exposure, the 
service department must verify exposure.  The presumption of 
exposure noted above only applies to those who served in 
Vietnam.  Once exposure has been established, the 
presumptions found at 38 C.F.R. § 3.309(e) are applicable.

Units in the area during the period of use of herbicides 
include the following:  (1) the four combat brigades of the 
2nd Infantry Division, including the 1-38 Infantry, 2-38 
Infantry, 1-23 Infantry, 2-23 Infantry, 3-23 Infantry, 3-32 
Infantry, 109th Infantry, 209th Infantry, 1-72 Armor, 2-72 
Armor, 4-7th Cavalry; (2) the 3rd Brigade of the 7th Infantry 
Division, including the 1-17th Infantry, 2-17th Infantry, 1-73 
Armor, 2-10th Cavalry; and (3) Field Artillery, Signal, and 
Engineer troops as required.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background

The veteran served in Korea from June 1967 to June 1969 (as 
well as dates that are outside the window when herbicides 
were used).  He served with Detachment R, U.S. Army Advisory 
Group, Korea.  He advised the Korean Army on the Hawk Missile 
System, assisting in establishing missile sites.  

The service medical records do not show any complaints of or 
treatment for diabetes mellitus.  In fact, all the urinalyses 
were negative for glucose.  These records do demonstrate that 
the veteran was treated for prostatitis on several occasions.  
The February 1978 separation examination also noted no 
glucose on urinalysis; the prostate was normal.

A VA examination performed in May 1979 noted a negative 
prostate.  There was no finding of diabetes mellitus.  

VA re-examined the veteran in August 1998.  It referred to 
his treatment for complaints of doubling of his stream, which 
he had said had begun in service.  He had vague testalgia, 
with vague discomfort since Korea.  This, along with doubling 
of the stream noted in service, most likely represented a 
flare-up of prostatitis of non-bacterial origin.  The 
physical examination found a tender epididymis on either side 
and a 2+ enlarged prostate.  The prostate was boggy, tender, 
and was consistent with an organ that had had prostatitis in 
it for some time.  A urinalysis was negative.  His PSA was 
noted to be slightly elevated at 5.07.  The examiner noted 
that he would have to be watched for any malignancy in the 
future.

In March 1999, he was diagnosed with prostate cancer.  It was 
approximately at this time that Type II diabetes mellitus was 
also found.  In April 2002, his prostate cancer was noted to 
be in remission, and his diabetes was under good control.  

In April 2002, the service department indicated that there 
were no records of the veteran having been exposed to 
herbicides.

In November 2003, the veteran testified at a personal hearing 
before the undersigned.  He stated that he had spent 16 
months in Korea as a military adviser.  He stated that he 
went with the Koreans to set up missile sites at various 
locations in Korea, at which time he saw spraying being done.  
He stated that these individuals were wearing backpacks and 
were hand-spraying the area.  He was told at the time that it 
was the same chemical that was being used in Vietnam.  He 
also noted that DDT was used to control mosquitoes.  He 
admitted that he had not belonged to any of the units that 
have been found to have been exposed to herbicides in Korea, 
but stated that he had travelled all over the country.  
However, he could not say with certainty that he had been 
near the DMZ.  


Analysis

After a careful review of the evidence, it is found that 
service connection is not warranted for the veteran's 
diagnosed prostate cancer or Type II diabetes mellitus.  
Initially, it is noted that neither of these conditions were 
shown during service; therefore, service connection on a 
direct basis is not justified.  Diabetes mellitus and 
prostate cancer were not found until 1999, some 20 years 
after his separation from service.  Therefore, service 
connection on a presumptive basis pursuant to 38 C.F.R. 
§ 3.309(a) is not warranted.  Finally, service connection 
based upon exposure to herbicides has also not been 
established.  Since the veteran had not served in Vietnam, 
his exposure to herbicides cannot be presumed on that basis.  
Nor was he a member of the units noted by the Defense 
Department to have been exposed to herbicides during their 
service in Korea.  Consequently, the objective evidence must 
show that he was so exposed.  However, there is no evidence 
of such exposure in this case.  While the veteran has stated 
that he saw spraying, the service department has verified 
that are no records that would suggest that the veteran was 
exposed.  Because the evidence does not show that he was 
exposed to herbicides during his service, service connection 
for diabetes mellitus and prostate cancer may not be presumed 
pursuant to 38 C.F.R. § 3.309(e).  As a consequence, service 
connection for diabetes mellitus and prostate cancer due to 
exposure to herbicides has not been established in this case.

The veteran has also alleged that his prostate cancer is 
etiologically related to his service-connected prostatitis.  
However, there is no objective evidence of record that would 
establish such a causal relationship, nor has the veteran 
referred to the existence of any such evidence.  While the 
veteran may believe that such a relationship exists, he is 
not competent, as a layperson, to render a medical opinion as 
to causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection for prostate cancer and diabetes mellitus.

ORDER

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for Type II diabetes 
mellitus is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


